Citation Nr: 0900188	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-06 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to March 9, 2004 
for the grant of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).

2.  Entitlement to an evaluation in excess of 70 percent 
disabling for schizophrenia. 


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1984 to February 
1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO decision, which 
continued an evaluation of 50 percent for the veteran's 
service-connected schizophrenia, and an August 2005 RO 
decision, which granted entitlement to TDIU, effective March 
9, 2004. 

The Board notes that the August 2005 RO decision also 
increased the evaluation of the veteran's schizophrenia from 
50 percent to 70 percent, effective March 9, 2004.  Since the 
RO did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board notes additional medical evidence was submitted 
after the March 2005 statement of the case (SOC) wherein the 
claim for a higher disability rating for schizophrenia was 
adjudicated.  In particular, the Board notes that the veteran 
underwent a VA compensation and pension examination with 
respect to that disability.  According to pertinent 
regulatory criteria, a supplemental statement of the case, so 
identified, will be issued and furnished to an appellant and 
his or her representative, following the receipt of 
additional pertinent evidence after an SOC or the most recent 
supplemental statement of the case (SSOC) has been issued and 
before the appeal is certified and transferred to the Board.  
38 C.F.R. § 19.37(a) (2008).  Although the claim was 
subsequently readjudicated in the August 2005 rating decision 
noted above, no SSOC was issued.  However, as will be 
discussed in further detail below, the Board is granting an 
increased rating of 100 percent for this disability, which is 
the maximum rating available.  Thus, the RO's failure to 
readjucate this claim in following receipt of the new 
evidence is harmless, and this case need not be remanded for 
initial consideration by the RO.


FINDINGS OF FACT

1.  The veteran filed an informal claim for entitlement to an 
increased evaluation for schizophrenia on March 9, 2004, and 
this claim was construed by the RO as also being an informal 
claim of entitlement to a TDIU.

2.  It is not factually ascertainable during the one year 
period prior to March 9, 2004, that the veteran is unable to 
obtain or maintain substantially gainful employment.

3.  The veteran's service-connected schizophrenia is 
manifested by total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 9, 2004 
for the grant of entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
3.340, 3.341, 4.16, 4.18 (2008).

2.  The criteria for a total evaluation 100 percent for 
schizophrenia have been met.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for an increased rating 
for his service-connected schizophrenia, the benefit sought 
on appeal has been granted in full, as discussed below.  As 
such, the Board finds that any error related to the VCAA on 
this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2008); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).
        
With respect to the veteran's claim for an earlier effective 
date for TDIU, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

With respect to the claim for a higher disability rating, as 
will be discussed in greater detail below, the Board is 
granting a 100 percent disability rating, which is the 
maximum evaluation available for the veteran's service-
connected schizophrenia.  Consequently, any error with 
respect to VA's duty to notify or assist the claimant is 
harmless.  

As to the claim for an earlier effective date for a TDIU, 
VCAA letters dated in March 2005 and March 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  This letter advised him of how 
to substantiate a claim for a TDIU.  This letter also 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, the veteran was sent a letter in March 2006, 
which described how appropriate disability ratings and 
effective dates were assigned.  

Furthermore, with regards to disagreements as to the 
effective date assigned, where, as here, entitlement has been 
granted, the claim has been more than substantiated, as it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Furthermore, once 
a claim has been substantiated, the filing of a notice of 
disagreement with the effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA medical records are in the file.  All records 
identified by the veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

The Board notes that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The RO provided the veteran with a VA examination for his 
schizophrenia and related unemployability in April 2005.  The 
Board finds this examination report and accompanying addendum 
to be thorough and consistent with contemporaneous VA 
records.  The examination in this case is adequate upon which 
to base a decision with regards to this claim. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected schizophrenia is evaluated 
under Diagnostic Code 9205.  The regulations establish a 
general rating formula for mental disabilities.  See 
38 C.F.R. § 4.130 (2008).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

1.  Entitlement to an effective date prior to March 9, 2004 
for the grant of entitlement to TDIU.

The veteran claims that an earlier effective date, prior to 
March 9, 2004, should be assigned for the grant of 
entitlement to TDIU.  

The Board notes that VA will grant a total rating for 
compensation purposes based on unemployability when the 
evidence shows that the veteran is precluded, by reason of 
service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his or her education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b) (2008).  The Board does not have 
the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance. Bowling v. Principi, 
15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but it may not be given to his or her age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).  An exception to that rule applies, however, 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one- year period preceding the date of receipt of 
a claim for increased compensation.  In such an instance, the 
law provides that the effective date of the award "shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2008); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2008).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that March 9, 
2004, is the correct date for the grant of entitlement to 
TDIU.  

In this regard, the evidence of record clearly indicates that 
the veteran filed a formal claim for entitlement to TDIU on 
July 7, 2004.  Prior to this, on March 9, 2004, the veteran 
had submitted a claim for an increased rating for his 
service-connected schizophrenia.  In granting an effective 
date of March 9, 2004, the RO explained that it had construed 
the veteran's March 9, 2004 statement as an informal claim 
for entitlement to TDIU.  

The claims folder contains no statements prior to March 9, 
2004 that could be reasonably construed as a formal or 
informal claim for entitlement to TDIU.  Thus, there is no 
basis for granting an earlier effective date based on the 
receipt of a formal or informal claim prior to March 2004.  

However, as noted, an earlier effective date is permissible 
if it is factually ascertainable that a TDIU was warranted at 
any time during the one year period prior to March 9, 2004.  
In this regard, the Board notes that the claims folder 
contains VA treatment records which document symptoms and 
manifestations of the veteran's schizophrenia.  At no point, 
however, was it indicated in these VA treatment records, or 
in any other records in the claims folder, that the veteran 
was precluded, by reason of his service-connected disability, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience 
prior to March 2004.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  
In fact, it was specifically noted in a June 2002 clinical 
record that his schizophrenia was in "complete remission."  
A subsequent September 2002 VA examination report shows that 
the veteran had secured a part-time job but had lost it when 
his mother became ill and he was unable to show up for his 
first, not due to his schizophrenia.  There was no other 
suggestion in the report of this examination that he was 
unable to obtain or retain employment due to his service-
connected disability.  A subsequent October 2003 clinical 
record also contains a finding that his schizophrenia was in 
remission.

The Board has considered a November 2003 clinical record in 
which he was given a GAF score of 35, which can be indicative 
of some impairment in reality testing or communication, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.  However, there 
is no explanation as to the basis of the examiner's 
conclusion that a GAF of 35 was warranted, and, in fact, no 
clinical findings at all with regard to the schizophrenia.  
For this reasons, and because a subsequent February 2004 
clinical record notes that he displayed no positive signs or 
symptoms of psychosis, the Board concludes that it is no 
factually ascertainable that the veteran had become unable to 
obtain or maintain employment at the time he was assigned the 
GAF of 35.

Furthermore, as it is not otherwise factually ascertainable 
that the veteran was unable to obtain or maintain employment 
within one year prior to the receipt of the veteran's March 
2004 claim, the Board finds that the effective date of grant 
of entitlement to TDIU can not be earlier than March 9, 2004.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an effective date prior to 
March 9, 2004 for the award of entitlement to TDIU, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

2.  Entitlement to an evaluation in excess of 70 percent 
disabling for schizophrenia. 

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's schizophrenia more closely approximates the 
criteria for a 100 percent rating.  38 C.F.R. § 4.7 (2008). 
In this regard, the Board notes that the veteran underwent a 
VA examination for his schizophrenia in April 2004.  At this 
examination, the examiner reviewed the veteran's claims 
folder and noted that the veteran was seeking continuous 
treatment, to include weekly group therapy.  The veteran 
reported that he sometimes feels like he is in war and will 
be bombed.  He reported that he has coffee every morning with 
a group of friends.  He thinks these friends believe he is 
taking drugs, which he denies.  The veteran reported that his 
medication stopped his auditory and visual hallucinations but 
that he becomes unnecessarily suspicious from time to time.  
He does not feel he has any psychic powers or special 
missions to accomplish.  He reported being depressed and 
sleeping only 4 and a half hours per night.  He had a rumpled 
appearance and soiled clothing but was not at the point of 
appearing unkept.  He was oriented as to time, person, place, 
and date.  There was no evidence of a perceptive disorder.  
He was noted as having a GAF score of 61 to 65. 

In April 2005, the veteran underwent a second VA examination.  
At this examination, the examiner reviewed the veteran's 
claims folder and noted that the veteran was undergoing 
continuous outpatient treatment at the VA.  The veteran 
reported that he did not really have any emotional problems 
but that sometimes he starts to hear voices before he gets 
his medication in 4 weeks.  The veteran reported that his 
social life is okay and that he watches television at a 
friend's house until 1:00 pm every day before getting 
dialysis treatment.  The veteran reported that he does not 
experience any auditory hallucinations, with the exception of 
the aforementioned voices, and that he does not think he has 
any psychic powers or special mission to perform.  He also 
does not think that he can read people's minds or vice versa.  
He did, however, report that he believes that sometimes his 
television controls his thoughts.  The examiner noted that 
the veteran appeared unkept.  His shirt was soiled and 
discolored.  His dental prosthesis was loose.  His hair was 
unkept, and it was quite clear that his hygiene was wanting.  
The examiner noted that the veteran intermittently scratched 
himself and had a blunted affect.  He was oriented as to 
time, person, place, and date.  There was no evidence of a 
perceptive disorder.  

In an April 2005 VA addendum to this examination, it was 
noted that the veteran's schizophrenia significantly and 
intermittently interfered with his work performance.  The 
examiner concluded that his appearance and presentation, 
which were related to his service-connected condition, would 
adversely affect his gaining employment. 

Upon review of the medical evidence of record, the Board 
concludes that the veteran's schizophrenia more nearly 
approximates the criteria for a total 100 percent evaluation, 
effective March 9, 2004.  Although the evidence does not 
reveal that the veteran experiences several of the symptoms 
under the criteria for a 100 percent evaluation, to include 
memory loss for names of close relatives, own occupation, or 
own name; persistent danger of hurting self or others; 
disorientation as to time or place; or grossly inappropriate 
behavior; it again must be noted that the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
As specifically determined in the April 2005 VA examination 
report addendum, the veteran's service-connected 
schizophrenia significantly and intermittently interfered 
with his work performance.  His appearance and presentation, 
which is as likely as not related to his service-connected 
condition, adversely affects his gaining of employment.  As 
such, it is clear that the veteran has total occupational 
impairment.  With regards to social impairment, the Board 
notes that the veteran does not report any hobbies or 
activities.  He does report going over to a friend's house 
daily.  However, he also states that he watches television 
there until 1:00 pm every day and he believes that the 
television controls his thoughts at times.  See VA 
examination report, April 2005.  As such, in light of the 
fact that the veteran reports no involvement in social groups 
or clubs, activities, or hobbies, and his social life 
consists entirely of watching television, the Board finds 
that the veteran more closely approximates the criteria for 
total social impairment.  Therefore, as the veteran has 
demonstrated that he is totally occupationally and socially 
impaired, the Board finds that an increased rating of 100 
percent is warranted.

In addition, in rendering this decision, the Board has taken 
into account the veteran's GAF score.  While the Board notes 
that his GAF score has been rated as high as 65, which 
reflects only mild symptoms, the Board notes a GAF score is 
only one piece of evidence to be considered and it is not 
determinative of the percentage rating to be assigned.  38 
C.F.R. § 4.126; VAOPGCPREC 10-95.  As discussed above, the 
Board finds that the disability picture demonstrates that the 
veteran's symptoms more closely approximates that of total 
social and occupational impairment so as to warrant a 100 
percent rating.

The Board concludes that the evidence supports an increased 
rating of 100 percent.  This is the maximum possible 
evaluation.  Furthermore, the Board finds that a 100 percent 
is warranted for the entire period in which this claim has 
been pending.  See Hart, supra.  Thus, the benefit sought on 
appeal is granted.


ORDER

Entitlement to an effective date prior to March 9, 2004 for 
the grant of TDIU is denied.

Entitlement to a total 100 percent evaluation for 
schizophrenia is granted, subject to the laws and regulations 
governing the payment of monetary awards.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


